Name: Commission Regulation (EC) No 443/96 of 11 March 1996 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing within the Community and repealing Regulation (EC) No 1181/95
 Type: Regulation
 Subject Matter: trade policy;  animal product;  food technology;  marketing
 Date Published: nan

 No L 61 / 16 EN Official Journal of the European Communities 12. 3 . 96 COMMISSION REGULATION (EC) No 443/96 of 11 March 1996 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing within the Community and repealing Regulation (EC) No 1181/95 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas Commission Regulation (EC) No 1 181 /95 (8) should be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2417/95 (2), and in particular Article 7 (3) thereof, HAS ADOPTED THIS REGULATION: Article 1 Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as last amended by Regulation (EEC) No 2417/95, has provided for the possibility of applying a two-stage proce ­ dure when selling beef from intervention stocks; 1 . The following approximate quantities of beef shall be put up for sale for processing within the Community: (a) bone-in hindquarters:  1 tonne of bone-in beef held by the German inter ­ vention agency; (b) bone-in forequarters :  94 tonnes of bone-in beef held by the German intervention agency; Whereas certain intervention agencies hold stocks of intervention meat; whereas an extension of the period of storage should be avoided on account of the ensuing high costs ; whereas, in the present market situation, there are outlets for such meat for processing in the Community; Whereas with a view to securing a regular and uniform tendering procedure, measures should be taken in addi ­ tion to those laid down in Regulation (EEC) No 2173/79 (4), as last amended by Regulation (EC) No 2417/95; (c) boneless beef: Whereas, as specified in Article 5 of Regulation (EEC) No 2539/84, lodging of securities should be required;  5 Oil tonnes of boneless beef held by the United Kingdom intervention agency. 2. The intervention agencies referred to in paragraph 1 shall sell first the meat which has been stored the longest. 3 . The sales shall be conducted in accordance with the provisions of Regulations (EEC) No 2539/84, (EEC) No 3002/92, (EEC) No 2182/77 and this Regulation . 4. The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 5 . Only those tenders shall be taken into consideration which reach the intervention agencies concerned no later than 12 noon on 9 April 1996 . Whereas such sales should be made in accordance with Commission Regulations (EEC) No 2539/84, (EEC) No 3002/92 (*), as last amended by Regulation (EEC) No 1938/93 (% and (EEC) No 2182/77 Q, as last amended by Regulation (EC) No 2417/95, subject to certain special exceptions on account of the particular use to which the products in question are to be put; (') OJ No L 148 , 28 . 6 . 1968 , p . 24. (2 OJ No L 248 , 14. 10 . 1995, p. 39 . (3) OJ No L 238 , 6 . 9 . 1984, p. 13 . (4) OJ No L 251 , 5. 10 . 1979, p. 12. 0 OJ No L 301 , 17. 10 . 1992, p. 17. (6) OJ No L 176, 20. 7. 1993, p . 12. 0 OJ No L 251 , 1 . 10 . 1977, p. 60 . 8) OJ No L 118 , 25. 5. 1995, p . 40 . 12. 3 . 96 I EN I Official Journal of the European Communities No L 61 / 17 accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and manufactured tally. 6 . Particulars relating to the quantities and the places where the products are stored may be obtained by inter ­ ested parties at the addresses given in Annex II . 7 . By way of derogation from Article 8 ( 1 ) of Regula ­ tion (EEC) No 2173/79 a tender must be submitted to the intervention agency concerned in a closed envelope, bearing the reference to the Regulation concerned . The closed envelope must not be opened by the intervention agency before the expiry of the tender deadline referred to in paragraph 5 . Article 3 Article 2 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 12 per 100 kilo ­ grams. 2 . The security provided for in Article 5 (3) (a) of Regu ­ lation (EEC) No 2539/84 shall be :  ECU 195 per 100 kilograms for bone-in hindquarters,  ECU 135 per 100 kilograms for bone-in forequarters, 1 . Notwithstanding Article 3 ( 1 ) and (2) of Regulation (EEC) No 2182/77, the tender or application to purchase : (a) shall be valid only if presented by a natural or legal person who, for at least 12 months, has been engaged in the processing of products containing beef and who is entered in a public register of a Member State ;  ECU 170 per 100 kilograms for boneless meat. (b) must be accompanied by: The guarantee for fillets , however, shall be ECU 3 000 per tonne . Article 4 For the purpose of this Regulation, 100 kilograms of bone-in hindquarters equals 64 kilograms of boneless meat after removal of the fillet and the striploin .  a written undertaking by the applicant to process the meat purchased into products specified in Article 1 ( 1 ) of Regulation (EEC) No 2182/77 within the period referred to in Article 5 ( 1 ) of the abovementioned Regulation,  a precise indication of the establishment or estab ­ lishments where the meat which has been purchased will be processed. 2. The applicants referred to in paragraph 1 may instruct an agent to take delivery, on their behalf, of the products which they purchase . In this case the agent shall submit the tenders or applications to purchase of the purchasers whom he represents . 3 . The purchasers and agents referred to in the fore ­ going paragraphs shall maintain and keep up to date an Article 5 Regulation (EC) No 1181 /95 is hereby repealed . Article 6 This Regulation shall enter into force on 9 April 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 March 1996. For the Commission Franz FISCHLER Member of the Commission No L 61 / 18 I EN Official Journal of the European Communities 12. 3 . 96 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I  LIITE I  BILAGA I Cantidad aproximada (toneladas) TilnÃ ¦rmet mÃ ¦ngde Precio mÃ ­nimo expresado en ecus por tonelada (') Mindstepriser i ECU/ton (')(tons) UngefÃ ¤hre Mengen (Tonnen) Ã Ã ±Ã Ã ¬ ÃÃ Ã ¿Ã Ã ­Ã ³Ã ³Ã ¹Ã Ã · ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã Ã ½Ã ¿Ã ¹) Approximate quantity Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne (') Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ·Ã Ã ·Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ (') Minimum prices expressed in ecus per tonne (')(tonnes) QuantitÃ © approximative Estado miembro Productos Medlemsstat Produkter Mitgliedstaat Erzeugnisse Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Member State Products Ã tat membre Produits Stato membro Prodotti Lid-Staat Produkten Estado-membro Produtos JÃ ¤senvaltio Tuotteet Medlemsstat Produkter Prix minimaux exprimes en Ã ©cus par tonne (') Prezzi minimi espressi in ecu per tonnellata (') Minimumprijzen uitgedrukt in ecu per ton (') (tonnes) QuantitÃ approssimativa (tonnellate) Hoeveelheid bij benadering (ton) Quantidade aproximada (toneladas) Arvioitu mÃ ¤Ã ¤rÃ ¤ (tonneina) UngefÃ ¤rlig kvantitet (ton) PreÃ §o minimo expresso em ecus por tonelada (') VÃ ¤himmÃ ¤ishinnat ecuina tonnia kohden ilmaistuna (') Minimipriser i ecu per ton (') a) Cuartos traseros con hueso  Bagfjerdinger, ikke udbenet  Hinterviertel mit Knochen  Ã ÃÃ ¹Ã Ã ¯Ã Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã ¼Ã µ Ã ºÃ Ã ºÃ ±Ã »Ã ±  Bone-in hindquarters  Quartiers arriÃ ¨re avec os  Quarti posteriori non disossati  Achtervoeten met been  Quartos traseiros com osso  Luullinen takaneljÃ ¤nnes  Bakkvartsparter med ben Deutschland Hinterviertel, stammend von : Kategorien A/C, Klassen U, R und O 1 000 b) Cuartos delanteros con hueso  Forfjerdinger, ikke udbenet  Vorderviertel mit Knochen  Ã Ã ¼ÃÃ Ã Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã ¼Ã µ Ã ºÃ Ã ºÃ ±Ã »Ã ±  Bone-in forequarters  Quartiers avant avec os  Quarti anteriori non disossati  Voorvoeten met been  Quartos dianteiros com osso  Luuli inen etuneljÃ ¤nnes  Framkvartsparter med ben Deutschland Vorderviertel, stammend von : Kategorien A/C, Klassen U, R und O 94 900 c) Carne deshuesada  Udbenet kÃ ¸d  Fleisch ohne Knochen  Ã Ã Ã ­Ã ±Ã  Ã Ã Ã Ã ¯Ã  Ã ºÃ Ã ºÃ ±Ã »Ã ±  Boneless beef  Viande desossÃ ©e  Carni senza osso  Vlees zonder been  Carne desossada  Luuton naudanliha  Benfritt kÃ ¶tt United Kingdom Category C:  Fillet 191 3 150  Striploin 1 468 2 160  Pony 185 1 710  Pony parts 89 1 260  Clod and Sticking 134 1 530  Forequarter flank 230 1 530  Silverside 427 2 745  Shin and Shank 330 1 350  Thick flank 459 1 980  Brisket 45 1 575  Forerib 362 1 620  Rump 514 2 070  Thin flank 227 1 485  Topside 272 3 060  Intervention striploin 55 2 170  Intervention silverside 16 2 790  Intervention rump 1 2 070  Intervention topside 1 3 060  Intervention shoulder 1 2 070  Intervention forerib 1 2 070  Intervention shank 1 1 620  Intervention shin 1 1 620 l  Intervention forequarter 1 2 070 12. 3 . 96 EN Official Journal of the European Communities No L 61 / 19 (') Estos precios se entenderÃ ¡n con arreglo a lo dispuesto en el apartado 1 del artÃ ­culo 17 del Reglamento (CEE) n ° 2173/79 . (') Disse priser gÃ ¦lder i overensstemmelse med bestemmelserne i artikel 17, stk. 1 , i forordning (EÃF) nr. 2173/79 . (') Diese Preise gelten gemÃ ¤Ã  Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79 . (') Ã Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 17 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹8. 2173/79. (') These prices shall apply in accordance with the provisions of Article 17 ( 1 ) of Regulation (EEC) No 2173/79 . (') Ces prix s'entendent conformÃ ©ment aux dispositions de l'article 17 paragraphe 1 du rÃ ¨glement (CEE) n0 2173/79 . (') U prezzo si intende in conformitÃ del disposto dell'articolo 17, paragrafo 1 del regolamento (CEE) n . 2173/79 . (') Deze prijzen gelden overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79 . (') Estes preÃ §os aplicam-se conforme o disposto no n ? 1 do artigo 17? do Regulamento (CEE) n? 2173/79 . (') NÃ ¤itÃ ¤ hintoja sovelletaan asetuksen (ETY) N:o 2173/79 17 artiklan 1 kohdan mÃ ¤Ã ¤rÃ ¤ysten mukaisesti . (') Dessa priser gÃ ¤ller i enlighet med bestÃ ¤mmelserna i artikel 17.1 i fÃ ¶rordning (EEG) nr 2173/79 . ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  LIITE II  BILAGA II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o  Interventioelinten osoitteet  Interventionsorganens adresser DEUTSCHLAND: Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung (BLE), Referat 413, Postfach 1 80 203  Adickesallee 40, D-60083 Frankfurt am Main. Tel .: (069) 156 47 04/72 Telefax: (069) 156 47 90/91 UNITED KINGDOM: Intervention Board Executive Agency Fountain House 2 Queens Walk Reading RGl 7QW Berkshire Tel . (01734) 58 36 26 Telex 848 302, telefax (01734)56 67 50